


Exhibit 10.49

 

Amendment No. 1 to Transition Services Agreement

 

This Amendment No. 1 to Transition Services Agreement (the “Amendment”), is
effective as of January 2, 2014, by and between United Online, Inc., a Delaware
corporation (“United Online”) and FTD Companies, Inc., a Delaware corporation
(“FTD”), and is entered into with respect to the Transition Services Agreement
dated as of October 31, 2013 (the “Agreement”), by and between United Online and
FTD (collectively referred to herein as the “Parties”) .  Capitalized terms used
herein but not otherwise defined herein shall have the meaning set forth in the
Agreement.

 

RECITALS

 

WHEREAS, the Parties wish to enter into this Amendment to amend certain
provisions of the Agreement in each case as provided herein;

 

AMENDMENTS

 

NOW, THEREFORE, in consideration of the covenants and agreements herein set
forth, the Parties agree as follows:

 

1.                                      Amendment to Part C of Exhibit A.

 

(a)                                 Section C.1.b. of Exhibit A shall be amended
to add the following sentence to the end thereof:  “From January 1, 2014 through
January 31, 2014 (the “Extended Period”), the Service entails the following: 
(i) three (3) consecutive days on in-person training of FTD’s new stock plan
administrator, which will take place in United Online’s Woodland Hills,
California corporate headquarters on mutually agreed upon dates between
January 13 — January 22, 2014; and (ii) assisting FTD’s new stock plan
administrator with any questions regarding the Fidelity platform (collectively,
the “Extended Training Services”).  For the sake of clarity, during the Extended
Period, United Online shall not be required to perform any stock plan
administration services except for the Extended Training Services.”

 

(b)                                 Part C of Exhibit A to the Agreement is
hereby amended by changing the date in the second bullet of Section C.3. thereof
from “December 31, 2013” to “January 31, 2014.”

 

2.                                      Governing Law.  This Amendment shall be
governed by, and construed and enforced in accordance with, the substantive laws
of the State of Delaware, without regard to any conflicts of law provisions
thereof that would result in the application of the laws of any other
jurisdiction.

 

3.                                      Counterparts.  This Amendment may be
executed in multiple counterparts, each of which when executed shall be deemed
to be an original, but all of which together shall constitute one and the same
agreement.  Execution and delivery of this Amendment by facsimile or other
electronic means shall be deemed to be, and shall have the same legal effect as,
execution by an original signature and delivery in person.

 

[Signature Page Follows]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereby have executed this Amendment as of the
date first above written.

 

 

UNITED ONLINE, INC.:

 

 

 

By:

/s/ Neil P. Edwards

 

Print Name: Neil P. Edwards

 

Title: Executive Vice President and Chief Financial Officer

 

 

 

 

 

FTD COMPANIES, INC.:

 

 

 

 

 

By:

/s/ Becky Sheehan

 

Name:

Becky Sheehan

 

Title:

EVP, Chief Financial Officer

 

--------------------------------------------------------------------------------
